 



Exhibit 10.2
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO KITTY HAWK, INC. THAT SUCH REGISTRATION IS
NOT REQUIRED.
Right to Purchase up to 4,216,657 Shares of Common Stock of
Kitty Hawk, Inc.
(subject to adjustment as provided herein)
COMMON STOCK PURCHASE WARRANT

No. L - 2   Issue Date: June 29, 2007

     KITTY HAWK, INC., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, LAURUS
MASTER FUND, LTD., or assigns (the “Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company (as defined herein) from and after
the Issue Date of this Warrant and at any time or from time to time before 5:00
p.m., New York time, through the close of business March 29, 2012 (the
“Expiration Date”), up to 4,216,657 fully paid and nonassessable shares of
Common Stock (as hereinafter defined), $0.000001 par value per share, at the
applicable Exercise Price per share (as defined below). The number and character
of such shares of Common Stock and the applicable Exercise Price per share are
subject to adjustment as provided herein.
     As used herein the following terms, unless the context otherwise requires,
have the following respective meanings:
     (a) The term “Affiliated Transferee” as used in Section 7 shall include
(i) a partner, member or stockholder of the Transferor, (ii) an entity majority
owned or controlled (as such term is defined in Rule 12b-2 of the Securities
Exchange Act of 1934, as amended) by the Transferor or by the partners, members
or stockholders of the Transferor, and (iii) a fund or account managed by the
same management company as the Transferor or by an affiliate of such management
company.
     (b) The term “Common Stock” includes (i) the Company’s Common Stock, par
value $0.000001 per share; and (ii) any other securities into which or for which
any of the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.
     (c) The term “Company” shall include Kitty Hawk, Inc. and any person or
entity which shall succeed, or assume the obligations of, Kitty Hawk, Inc.
hereunder.

 



--------------------------------------------------------------------------------



 



     (d) The term “Event of Default” shall have the meaning given thereto in the
Security Agreement.
     (e) The “Exercise Price” applicable under this Warrant shall be a price of
$0.91.
     (f) The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 3 or otherwise.
     (g) The term “Security Agreement” means the Security Agreement dated as of
March 29, 2007 among the Holder, the Company and various Subsidiaries of the
Company party thereto, as amended, modified, restated and/or supplemented from
time to time.
     1. Exercise of Warrant.
          1.1 Number of Shares Issuable upon Exercise. From and after the date
hereof through and including the Expiration Date, the Holder shall be entitled
to receive, upon exercise of this Warrant in whole or in part (but in increments
of no less than 10,000 shares of Common Stock issuable upon exercise of this
Warrant), by delivery of an original or fax copy of an exercise notice in the
form attached hereto as Exhibit A (the “Exercise Notice”), shares of Common
Stock of the Company, subject to adjustment pursuant to Section 4.
          1.2 Fair Market Value. For purposes hereof, the “Fair Market Value” of
a share of Common Stock as of a particular date (the “Determination Date”) shall
mean:
     (a) If the Company’s Common Stock is traded on the American Stock Exchange
or another national exchange or is quoted on the National or Capital Market of
The Nasdaq Stock Market, Inc. (“Nasdaq”), then the closing or last sale price,
respectively, reported for the last trading day immediately preceding the
Determination Date.
     (b) If the Company’s Common Stock is not traded on the American Stock
Exchange or another national exchange or on the Nasdaq but is traded on the NASD
Over The Counter Bulletin Board, then the mean of the average of the closing bid
and asked prices reported for the last trading day immediately preceding the
Determination Date.
     (c) Except as provided in clause (d) below, if the Company’s Common Stock
is not publicly traded, then as the Holder and the Company agree or in the
absence of agreement by arbitration in accordance with the rules then in effect
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided.

2



--------------------------------------------------------------------------------



 



     (d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination Date.
          1.3 Company Acknowledgment. The Company will, at the time of the
exercise of this Warrant, upon the request of the holder hereof acknowledge in
writing its continuing obligation to afford to such holder any rights to which
such holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such holder any such rights.
          1.4 Trustee for Warrant Holders. In the event that a bank or trust
company shall have been appointed as trustee for the holders of this Warrant
pursuant to Section 3.2, such bank or trust company shall have all the powers
and duties of a warrant agent (as hereinafter described) and shall accept, in
its own name for the account of the Company or such successor person as may be
entitled thereto, all amounts otherwise payable to the Company or such
successor, as the case may be, on exercise of this Warrant pursuant to this
Section 1.
     2. Procedure for Exercise.
          2.1 Delivery of Stock Certificates, Etc., on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares in accordance herewith. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) trading days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder, or as such Holder (upon
payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise, plus, in lieu of any fractional share to which such holder would
otherwise be entitled, cash equal to such fraction multiplied by the then Fair
Market Value of one full share, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.
          2.2 Exercise. (a) Payment may be made either (i) in cash by wire
transfer of immediately available funds or by certified or official bank check
payable to the order of the Company equal to the applicable Exercise Price
multiplied by the number of shares of Common Stock being acquired upon exercise
of this Warrant, (ii) by delivery of this Warrant, or shares of Common Stock
and/or Common Stock receivable upon exercise of this Warrant in accordance with
the formula set forth in Section 2.2(b) below, or (iii) by a combination of any
of the

3



--------------------------------------------------------------------------------



 



foregoing methods, for the number of shares of Common Stock specified in such
Exercise Notice (as such exercise number shall be adjusted to reflect any
adjustment in the total number of shares of Common Stock issuable to the Holder
per the terms of this Warrant) and the Holder shall thereupon be entitled to
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of Common Stock (or Other Securities) determined as
provided herein.
     (b) Notwithstanding any provisions herein to the contrary, if the Fair
Market Value of one share of Common Stock is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
for cash, the Holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being exercised) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Exercise Notice in which event the Company shall issue to
the Holder a number of shares of Common Stock computed using the following
formula:

             
 
  X=   Y(A-B)    
 
     
 
A    

         
 
  Where X =   the number of shares of Common Stock to be issued to the Holder
 
       
 
  Y =   the number of shares of Common Stock purchasable under this Warrant or,
if only a portion of this Warrant is being exercised, the portion of this
Warrant being exercised (at the date of such calculation)
 
       
 
  A =   the Fair Market Value of one share of the Company’s Common Stock (at the
date of such calculation)
 
       
 
  B =   the Exercise Price per share (as adjusted to the date of such
calculation)

     3. Effect of Reorganization, Etc.
          3.1 Reorganization, Consolidation, Merger, Etc. (a) In case at any
time or from time to time, the Company shall (i) effect a reorganization,
(ii) consolidate with or merge into any other person (other than as contemplated
in Section 3.1(b) below), or (iii) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder, on the exercise
hereof as provided in Section 1 at any time after the consummation of such
reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash,
where applicable) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 4.
     (b) Notwithstanding anything to the contrary contained in Section 3.1(a)
above, the Holder agrees that, in the event of a consolidation or merger of the
Company with or into any other person in which the sole consideration is cash,
the Holder shall, upon the written request of

4



--------------------------------------------------------------------------------



 



the Company, elect either (i) to exercise this Warrant, in which event such
exercise will be deemed effective immediately prior to the consummation of such
transaction or (ii) not to exercise this Warrant, in which event this Warrant
will expire upon the consummation of such transaction. The Company shall provide
the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with the contemplated transaction giving rise to such notice), which
is to be delivered to the Holder not less than ten (10) days prior to the
closing of the proposed transaction.
          3.2 Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, concurrently with any distributions made to holders of its Common
Stock, shall at its expense deliver or cause to be delivered to the Holder the
stock and other securities and property (including cash, where applicable)
receivable by the Holder pursuant to Section 3.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder.
          3.3 Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3 (but other than any consolidation or merger referred to in
Section 3.1(b)), this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant. In the event this Warrant does not
continue in full force and effect after the consummation of the transactions
described in this Section 3 (other than under the circumstances set forth in
Section 3.1(b)), then the Company’s securities and property (including cash,
where applicable) receivable by the Holder will be delivered to the Holder or
the Trustee as contemplated by Section 3.2.
     4. Extraordinary Events Regarding Common Stock; Adjustment of Exercise
Price and Number of Shares Issuable Upon Exercise. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on (i) outstanding Common Stock or (ii) any preferred stock issued
by the Company, (b) subdivide its outstanding shares of Common Stock, (c)
combine its outstanding shares of the Common Stock into a smaller number of
shares of Common Stock, then, in each such event, the Exercise Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Exercise Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Exercise Price then in effect. The Exercise Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 4. The number of shares of Common Stock
that the Holder shall thereafter, on the exercise hereof as provided in
Section 1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 4) be issuable on such exercise by a fraction of

5



--------------------------------------------------------------------------------



 



which (a) the numerator is the Exercise Price that would otherwise (but for the
provisions of this Section 4) be in effect, and (b) the denominator is the
Exercise Price in effect on the date of such exercise (taking into account the
provisions of this Section 4). Notwithstanding the foregoing, in no event shall
the Exercise Price be less than the par value of the Common Stock.
     5. Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of this Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the holder and any Warrant agent of the
Company (appointed pursuant to Section 11 hereof).
     6. Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company
will at all times reserve and keep available, solely for issuance and delivery
on the exercise of this Warrant, shares of Common Stock (or Other Securities)
from time to time issuable on the exercise of this Warrant.
     7. Assignment; Exchange of Warrant. (a) Subject to compliance with
applicable securities laws and Section 7(b) below, this Warrant, and the rights
evidenced hereby, may be transferred by any registered holder hereof (a
“Transferor”) in whole or in part; provided, that, so long as no Event of
Default shall have occurred and be continuing, the Transferor may make no more
than 10 transfers (except for transfers to Affiliated Transferees). On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with evidence reasonably satisfactory to the Company demonstrating
compliance with applicable securities laws, which shall include, without
limitation, a legal opinion from the Transferor’s counsel that such transfer is
exempt from the registration requirements of applicable securities laws, the
Company at its expense (but with payment by the Transferor of any applicable
transfer taxes) will issue and deliver to or on the order of the Transferor
thereof a new Warrant of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.

6



--------------------------------------------------------------------------------



 



     (b) If, at any time when no Event of Default shall have occurred and be
continuing, any Transferor shall propose to sell all or any portion of this
Warrant and the rights evidenced hereby (the “Offered Warrant Rights”) to any
Person (a “Proposed Transferee”), other than to an Affiliated Transferee, such
sale shall be conditioned upon the satisfaction of the following conditions
precedent:
          (i) The Transferor shall first offer to sell the Offered Warrant
Rights to the Company, at the same price and on terms identical to those terms
that the Transferor intends to sell the Offered Warrant Rights to the Proposed
Transferee; provided that the Company shall have no right to acquire the Offered
Warrant Rights unless the Company acquires all of the Offered Warrant Rights. If
such proposed sale involves consideration other than cash, the Company shall
have the right to elect to pay, in lieu of such non-cash consideration, cash in
an amount equal to the fair market value of such non-cash consideration. Such
offer shall be made by a written notice (the “Notice of Proposed Sale”)
delivered to the Company not less than 15 days prior to the proposed sale. Such
Notice of Proposed Sale shall set forth the identity of the Proposed Transferee,
the portion of this Warrant proposed to be sold (which may be all of this
Warrant) and the terms and conditions of the proposed sale, including price and
any other material terms and conditions of the proposed sale.
          (ii) If the Company does not accept the offer made by the Transferor
with respect to all of the Offered Warrant Rights within the 15-day period
provided above, then the Transferor shall have the right for a period of 90 days
following the 15th day after the Company shall have received the Notice of
Proposed Sale in accordance with Section 7(b)(i) above, to sell up to all of the
Offered Warrant Rights to the Proposed Transferee and/or any other transferee,
but at not less than the price, and upon terms not more favorable to the
Proposed Transferee or other transferee, than were contained in the Notice of
Proposed Sale. Any Offered Warrant Rights not sold within such 90-day period
shall continue to be subject to the requirements of this Section 7.
     8. Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction of this Warrant, on
delivery of a customary affidavit and an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, on surrender and cancellation of this Warrant, the Company at
its expense (but with payment by the Holder of any applicable taxes or charges,
if any) will execute and deliver, in lieu thereof, a new Warrant of like tenor.
     9. Registration Rights; Lock-Up. (a) The Holder has been granted certain
registration rights by the Company. These registration rights are set forth in a
Registration Rights Agreement entered into by the Company and Holder dated as of
March 29, 2007, as the same may be amended, modified and/or supplemented from
time to time.
     (b) Provided that no Event of Default shall have occurred and be
continuing, the Holder agrees that it will not, without the prior written
consent of the Company, sell any shares of Common Stock received upon exercise
of this Warrant prior to March 29, 2008 (the “Initial Lock-Up”). Additionally,
following the Initial Lock-Up and provided that no Event of Default

7



--------------------------------------------------------------------------------



 



shall have occurred and be continuing, the Holder agrees that it will not,
without the prior written consent of the Company, sell shares of Common Stock
received upon exercise of this Warrant during a twenty two (22) day trading
period in a number that exceeds twenty percent (20%) of the aggregate dollar
trading volume of the Common Stock for the twenty two (22) day trading period
immediately preceding such sales by the Holder, inclusive of the day of such
sales. Such restriction shall in no way affect the Holder’s right to exercise
all or any portion of this Warrant as provided in this Warrant.
     10. Maximum Exercise. Notwithstanding anything herein to the contrary, in
no event shall the Holder be entitled to exercise any portion of this Warrant in
excess of that portion of this Warrant upon exercise of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unexercised portion of the Warrant or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the exercise of the
portion of this Warrant with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
Affiliates of any amount greater than 9.99% of the then outstanding shares of
Common Stock (whether or not, at the time of such exercise, the Holder and its
Affiliates beneficially own more than 9.99% of the then outstanding shares of
Common Stock). As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. For purposes
of the second preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of such sentence. For any reason at any time, upon written or oral
request of the Holder, the Company shall within two (2) business days confirm
orally and in writing to the Holder the number of shares of Common Stock
outstanding as of any given date. The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty-one (61) days prior
written notice to the Company and (y) shall automatically become null and void
following notice to the Company upon the occurrence and during the continuance
of an Event of Default, except that at no time shall the Company be obligated to
issue any shares of Common Stock pursuant to the terms of this Warrant, the
Security Agreement or any Ancillary Agreement (as defined in the Security
Agreement) if the issuance of such shares of Common Stock would exceed the
aggregate number of shares of Common Stock which the Company may issue pursuant
to the terms of this Warrant, the Security Agreement or such Ancillary Agreement
without violating the rules or regulations of the Principal Market (as defined
in the Security Agreement), except that such limitation shall not apply in the
event that the Company obtains the approval of its stockholders as required by
the applicable rules or regulations of the Principal Market for issuances of
Common Stock in excess of such amount.
     11. Warrant Agent. The Company may, by written notice to the each Holder of
the Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such

8



--------------------------------------------------------------------------------



 



issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.
     12. Transfer on the Company’s Books. Until this Warrant is transferred on
the books of the Company, the Company may treat the registered holder hereof as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
     13. Rights of Shareholders. No Holder shall be entitled to vote or receive
dividends or be deemed the holder of the shares of Common Stock or any other
securities of the Company which may at any time be issuable upon exercise of
this Warrant for any purpose (the “Warrant Shares”), nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon the
recapitalization, issuance of shares, reclassification of shares, change of
nominal value, consolidation, merger, conveyance or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise,
in each case, until the earlier to occur of (x) the date of actual delivery to
Holder (or its designee) of the Warrant Shares issuable upon the exercise hereof
or (y) the third business day following the date such Warrant Shares first
become deliverable to Holder, as provided herein.
     14. Notices, Etc. All notices and other communications from the Company to
the Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder who has so furnished an address to
the Company.
     15. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT
SHALL BE BROUGHT ONLY IN STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE
TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision hereof. The Company acknowledges that
legal counsel participated in the preparation of this

9



--------------------------------------------------------------------------------



 



Warrant and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Warrant to favor any party against the other
party. This Warrant and Warrant No. L – 3 were issued in exchange for, and
cancellation of, Warrant No. L – 1.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Warrant as of the date
first written above.

                  KITTY HAWK, INC.    
 
           
WITNESS:
           
 
           
 
  By:
Name:   /s/ James Kupferschmid
 
James Kupferschmid    
/s/ Steven E. Markhoff
 
  Title:   Chief Financial Officer     

[Kitty Hawk – Warrant]
Signature Page to Warrant

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)

     
TO:
  Kitty Hawk, Inc.
 
  1515 West 20th Street
 
  P.O. Box 612787
 
  DFW International Airport, Texas 75261
 
  Attention: Chief Financial Officer

     The undersigned, pursuant to the provisions set forth in the attached
Warrant (No.___), hereby irrevocably elects to purchase (check applicable box):

     
                    
                       shares of the common stock covered by such warrant; or
 
   
                    
  the maximum number of shares of common stock covered by such warrant pursuant
to the cashless exercise procedure set forth in Section 2.

     The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                    . Such payment takes the form of (check applicable box or
boxes):

     
                    
  $                     in lawful money of the United States; and/or
 
   
                    
  the cancellation of such portion of the attached Warrant as is exercisable for
a total of                      shares of Common Stock (using a Fair Market
Value of $                     per share for purposes of this calculation);
and/or

   
                    
  the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

     The undersigned requests that the certificates for such shares be issued in
the name of, and delivered to
                                                             whose address is
                                                                                                                        .
     The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

                     
Dated:
                                                  (Signature must conform to
name of holder as specified on the face of the Warrant)    
 
          Address:        
 
             
 
   
 
                   
 
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)
     For value received, the undersigned hereby sells, assigns, and transfers
unto the person(s) named below under the heading “Transferees” the right
represented by the within Warrant to purchase the percentage and number of
shares of Common Stock of Kitty Hawk, Inc. into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Kitty Hawk,
Inc. with full power of substitution in the premises.

                              Percentage   Number Transferees   Address      
Transferred   Transferred
 
               

                     
Dated:
                                                  (Signature must conform to
name of holder as specified on the face of the Warrant)    
 
          Address:        
 
             
 
   
 
                   
 
                   
 
                                SIGNED IN THE PRESENCE OF:    
 
                                     
 
              (Name)    

ACCEPTED AND AGREED:
[TRANSFEREE]

     
 
(Name)
   

 